 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11 DARRYL BANTON;                                      Case No. 1:19−CV−00928−DAD−JLT
12                        Plaintiff,                  [PROPOSED] ORDER GRANTING
                                                      SECOND STIPULATION EXTENDING
13         vs.                                        TIME FOR DEFENDANT WELLS FARGO
                                                      BANK, N.A. TO RESPOND TO
14 WELLS FARGO BANK, N.A.; and DOES 1-10              PLAINTIFF’S FIRST AMENDED
   inclusive.                                         COMPLAINT
15
              Defendants.                             (Doc. 26)
16

17         GOOD CAUSE APPEARING THEREFORE, the Court orders that the time for Defendant

18 Wells Fargo Bank, N.A. to respond to Plaintiff Daryl Banton’s First Amended Complaint be continued

19 to, up to and including, February 17, 2020.

20
     IT IS SO ORDERED.
21

22     Dated:    January 15, 2020                         /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
